Citation Nr: 1235913	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  09-24 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel

	


INTRODUCTION

The appellant had active service from October 2002 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a June 2009 substantive appeal, the appellant stated that he was currently experiencing increased signs and symptoms associated with his current mental health conditions to include irritability and hypervigilance.  He stated that contrary to the report in his VA treatment records, he dropped out of school for almost a year, and during that time period was unemployed for several months because of his PTSD.  

As the appellant has asserted that his PTSD has worsened and the most recent VA examination was in March 2008, more than four years ago, the Board finds that the VA examination is not sufficiently contemporaneous for purposes of evaluating the nature and severity of the appellant's PTSD.  The appellant is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that a VA examination is necessary prior to appellate adjudication of this issue.

In the June 2009 substantive appeal, the appellant also noted that the most recent VA treatment record associated with the May 2009 statement of the case was dated in April 2008.  He requested that VA obtain his current medical records, including mental health records from the VA Outpatient Clinic in Mt. Vernon, Missouri, the VA Medical Center in Fayetteville, Arkansas, and the VA Medical Center in Muskogee, Oklahoma, in support of his claim.  VA treatment records from the VA Outpatient Clinic in Mt. Vernon were associated with the claims file.  None of the VA treatment records were mental health records.  However, as the appellant specified that he had records at the VA Medical Centers in Fayetteville, Arkansas, and Muskogee, Oklahoma, and that there were mental health records, an attempt should be made to obtain his complete VA treatment records from April 2008 to present.

TDIU is an element of all appeals for an increased evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2010).  The Board finds that the appellant's statement in his substantive appeal that he was unemployed due to his PTSD for several months during the period on appeal raises the issue of whether he is entitled to TDIU as a result of his service-connected PTSD.  As the Agency of Original Jurisdiction (AOJ) has not yet considered whether the appellant is entitled to TDIU, the issue must be remanded to the AOJ for consideration.  See Rice, 22 Vet.App. at 453.  

Accordingly, the case is REMANDED for the following action:

1.  Issue appropriate Veterans Claims Assistance Act (VCAA) notice as to the issue of entitlement to TDIU in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), 38 C.F.R. § 3.159 (2011), and applicable legal precedent.

2.  Obtain the appellant's complete VA treatment records, including any mental health records and records from the VA Outpatient Clinic in Mt. Vernon, Missouri, and the VA Medical Centers in  Fayetteville, Arkansas, and Muskogee, Oklahoma, from April 2008 to present.  If the records cannot be obtained this fact must be noted in the claims file.

3.  After completion of the above, schedule the appellant for a VA examination to determine the current nature and extent of the service-connected PTSD.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  

Any testing deemed necessary should be performed.  All pertinent psychiatric pathology should be noted in the examination report.  As part of the evaluation, the examiner is requested to assign a GAF score and to provide an explanation of the score's meaning.

In addition, the examiner should address the impact of the service-connected PTSD on the Veteran's occupational functioning, including whether it is at least as likely as not that the Veteran's PTSD causes him to be unable to obtain and retain substantially gainful employment in light of his educational and vocational history without regard to his age.

A complete rationale for all opinions expressed must be provided.  

4.  Thereafter, readjudicate the issue on appeal of entitlement to an initial evaluation in excess of 10 percent for PTSD.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

5.  After completing any additional development deemed necessary, adjudicate the claim of entitlement to a TDIU.  If the benefits requested on appeal are not granted, the appellant and his representative should be furnished a supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claim, to include denial.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


